IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 591 MAL 2015
                                           :
                     Respondent            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
               v.                          :
                                           :
                                           :
J.V.S.,                                    :
                                           :
                     Petitioner            :


                                      ORDER



PER CURIAM

          AND NOW, this 16th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.